Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on 1/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 5-9, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-15 remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 11-15 directed to Species II and III non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that the amendment overcomes the 112 2nd paragraph rejections are persuasive, as are Applicant’s arguments that the specification (although broadly worded) provides sufficient information to convey to one of ordinary skill in the art that the inventor or joint inventor had possession of the invention and to enable one skilled in the art to make and/or use the invention with undue experimentation at least in the context of the circuit actuated locking mechanism, noting that electronic/circuit locks of various kinds and mechanisms capable of detecting orientation changes are known in the art; additionally, the drawings provide sufficient broad details of the mechanical structures of the invention and the circuit/lock structure in and of itself being generally known in the art does not require detailed illustration beyond that present in the drawings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734